Citation Nr: 0315396	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left leg 
disability.  

2.  Entitlement to service connection for right knee 
disability, claimed as right leg disability.  

3.  Entitlement to service connection for low back 
disability.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1967 to 
September 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In January 2003, the veteran testified before the 
undersigned at a hearing held at the RO.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.  

2.  The medical evidence does not indicate that the veteran 
currently has a left leg disability.  

3.  There is no competent evidence relating the veteran's 
current right knee disability to any injury or incident of 
service, and there is no evidence of arthritis of the right 
knee until many years after service.  

4.  There is no competent evidence relating the veteran's 
current low back disability to any injury or incident of 
service, and there is no evidence of arthritis of the lumbar 
spine until many years after service.  

5.  The veteran did not engage in combat with the enemy 
during his period of active military service.  

6.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor.  


CONCLUSIONS OF LAW

1.  Left leg disability was not incurred in or aggravated 
during the veteran's active military service.  38 U.S.C.A.  
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).  

2.  Right knee disability, claimed as right leg disability, 
was not incurred in or aggravated during the veteran's active 
military service, nor may arthritis of the right knee be 
presumed to have been incurred therein.  38 U.S.C.A.  
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).  

3.  Low back disability was not incurred in or aggravated 
during the veteran's active military service, nor may 
arthritis of the lumbar spine be presumed to have been 
incurred therein.  38 U.S.C.A.  §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002).  

5.  PTSD was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A.  §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  This law eliminates the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  In addition, the VCAA redefines the obligations 
of VA with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).  

The Board finds that RO correspondence and its statement of 
the case provided the veteran with notice of the requirements 
for substantiating his service connection claims, informed 
him of the reasons it had denied his claims and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a letter dated in January 2002, the RO notified the 
veteran that in order to establish entitlement to service 
connection for his claimed disabilities the evidence must 
show three things:  an injury or disease that began or was 
made worse in service, or an event in service causing injury 
or disease; current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  The RO elaborated, stating that 
such a relationship was usually shown by medical records or 
medical opinions.  The RO notified the veteran that he should 
identify the names, addresses, and approximate dates of 
treatment for health care providers who might possess 
additional records pertaining to his claims.  The RO 
explained that it would request evidence he identified, but 
that it was still his responsibility to make sure VA received 
the records.  In the January 2002 letter, the RO also 
notified the veteran that he could provide a medical opinion 
from his own doctor.  See Quartuccio v. Principi, 16 Vet. App 
183 (2002).  

The claims file contains relevant service, private and VA 
medical records, and the RO has obtained the veteran's 
service personnel records.  The RO attempted to obtain all 
private treatment records identified by the veteran.  One 
health care provider, Kaiser Permanente, reported that 
records reportedly dated in 1974 had been destroyed in 1997.  
All other records identified by the veteran have been 
obtained.  The veteran has not referenced any additional 
existing evidence that might aid in any of his service 
connection claims.  In addition to obtaining the veteran's 
medical and service personnel records, the RO provided him 
with compensation and pension examinations in conjunction 
with his claims.  

As noted earlier, the veteran testified concerning his 
claimed disabilities at the January 2003 Board hearing.  At 
that hearing, the veteran was informed that he had the right 
to submit additional evidence, and he was further informed 
that the record would be held open 60 days in an effort to 
give him time to submit any additional evidence pertaining to 
his claim.  At the hearing the veteran testified that he knew 
of no additional evidence, and he has submitted none.  

It is the Board's judgment that the RO has complied with the 
duty to notify the veteran of what evidence he should obtain 
and what evidence VA would obtain and that that the facts 
relevant to the veteran's claim have been properly developed.  
The Board concludes that there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the veteran's claims.  

Service Connection - in general

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted on a presumptive 
basis for certain chronic diseases, including arthritis, if 
such disease is shown to have been manifest to a compensable 
degree within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Left leg disability, right knee disability, claimed as leg 
condition, and low back disability

At his January 2003 hearing, the veteran testified that while 
he was on Midway Island he injured his left leg and back in 
an incident involving a small boat.  He testified that he was 
treated at a dispensary where they took X-rays.  He said he 
was off work for about six weeks and was on crutches.  He 
also testified that when he was in Long Beach during service, 
he slipped on wet paint and hurt his right knee.  He said 
that he received treatment for his knee for a couple of 
weeks.  He testified that he noticed low back problems right 
after service but did not go to a doctor until the 1990s.  He 
also testified that he received additional injuries after 
service.  Though requested to do so, the veteran has not 
provided specific identifying information as to names and 
addresses of health care providers from which he received 
post-service treatment.  The veteran in effect contends that 
he has current disabilities related to service.  

As noted above, in order for service connection to be 
granted, there must be demonstrated a current disability; in-
service disease or injury; and a nexus between the two.  

The veteran's service medical records establish that in April 
1968 he injured his left thigh jumping from a boat to a pier.  
The assessment was contusion, and an Ace wrap and ice were 
prescribed.  When he was seen the following day, the veteran 
was noted to have a bruise on the left lateral thigh.  Heat, 
ointment and aspirin were prescribed.  The service medical 
records make no further mention of the left thigh or leg and 
do not mention any low back, right knee or right leg 
complaints.  At his service separation physical examination 
in September 1970, the physician evaluated the veteran's 
lower extremities, spine and musculoskeletal system as 
normal.  

VA medical records show that in December 1997 the veteran 
reported that he had been injured while on active duty.  He 
mentioned his right leg, said a cast was placed on his left 
lower extremity and also complained of low back pain.  In 
September 1998, the veteran reported that his low back pain 
had started after an injury 15 years ago.  Subsequent VA 
medical records show treatment for the veteran's low back 
symptoms.  At a VA physical examination in December 1999 in 
conjunction with treatment for substance abuse, the veteran 
gave a history of left knee surgical repair of cartilage in 
1981 and surgical repair of a ruptured Achilles tendon in 
1982.  On examination of the lower extremities, there was 
full range of motion, no swollen joints, and no edema.  
Muscular development was normal.  The contour of the back was 
normal.  There was no tenderness of the back, and range of 
motion was normal.  

At a VA examination in April 2001, the examiner noted that 
the veteran alleged pain in his low back since he was in 
service.  He reported doing mechanical work in service and 
for General Motors after would.  The examiner stated that 
reference to a leg condition seemed to refer to some chronic 
right knee problems, which dated to trouble followed by 
arthroscopic surgery years ago.  The spine appeared normal 
with no tenderness or muscle spasm.  There was right knee 
crepitus with no instability.  After clinical examination, 
the impression included chronic low back pain without 
radicular pain and chronic right knee strain.  In an 
addendum, the examiner stated that X-rays of the right knee 
showed minimal evidence of degenerative joint disease and 
that lumbar spine X-rays showed evidence of L4-L5 disc 
disease and L5-S1 facet arthritis.  The examination report 
included no complaints, findings or diagnosis related to the 
left leg.  

Left leg disability

The Board acknowledges that the veteran's service medical 
records document a left thigh injury in service in 1968.  The 
claim therefore meets the requirement of a disease or injury 
in service, but the other elements required for service 
connection, that is, current disability and a nexus to 
service are lacking.  

In this regard, it is now well settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  Further, symptoms alone, without a 
finding of an underlying disorder, cannot be service 
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In this case there is no current medical evidence that the 
veteran has any left leg disability.  Available post-service 
medical records include no complaints or findings concerning 
the left leg.  Further, at a VA physical examination in 
December 1999, that extremity was found to be normal, and the 
report of the April 2001 VA examination noted no complaint, 
finding or diagnosis of any left leg disability.  

The Board is left with the veteran's contentions that he has 
left leg disability related to service.  Although the veteran 
may describe his symptoms, it is now well established that a 
layperson without medical training, such as the veteran, is 
not competent to opine on medical matters such as diagnosis, 
date of onset or cause of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a)(2) ("competent lay evidence" means any 
evidence not requiring specialized education, training or 
experience).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that a veteran's assertions, 
no matter how sincere, are not probative of a nexus between 
the claimed disability and an in-service disease or injury.  
See Voerth v. West, 13 Vet. App. 118, 120 (1999).  The 
veteran's statements and testimony are not, therefore, 
probative of presence of identifiable left leg disability 
related to his left thigh injury in service in 1968.  

In view of the foregoing, the Board finds that there is no 
competent and probative evidence of record that indicates 
that the veteran currently has left leg disability related to 
service.  As the preponderance of the evidence is against the 
claim, it must be denied.  

Low back disability and right knee disability, claimed as leg 
disability

As was noted earlier, there is medical evidence that the 
veteran has current low back and right knee disabilities, 
with X-rays showing right knee degenerative joint disease, 
L4-L5 disc disease and L5-S1 facet arthritis.  This, however, 
is not enough to substantiate these claims without 
fulfillment of the remaining requirements, that is, evidence 
of incurrence or aggravation of disease or injury in service 
and medical evidence of a nexus between an in-service disease 
or injury and the current disability.  

Other than the veteran's own testimony, there is no evidence 
of a low back injury or right leg or knee injury in service.  
The Board finds that the veteran's testimony is outweighed by 
absence of evidence of those injuries in the service medical 
records.  In this regard, the veteran testified that his low 
back was injured and treated at the same time as his left 
thigh and that he was out of work for six weeks.  The service 
medical records, however, document only a contusion or bruise 
of the left thigh with administration of an Ace bandage and 
prescription of aspirin.  There is no indication that the 
veteran was taken off duty or put on light duty at all, much 
less six weeks, and there is no mention whatever that the 
veteran made any complaints about his low back then, or at 
any other time during service.  Similarly, although the 
veteran testified that he injured his right knee and received 
treatment for a couple of weeks, his service medical records 
do not corroborate his testimony.  Additionally at the 
veteran's separation physical examination, he gave no history 
of low back, right leg or right knee injuries, and the 
examiner found no abnormalities of the lower extremities, 
spine or musculoskeletal system.  

As to the matter of nexus, other than the veteran's 
testimony, there is no evidence that the veteran's current 
low back disability or right knee disability is related to 
service.  There is no medical evidence of arthritic changes 
until many years after service precluding service connection 
on a presumptive basis under 38 U.S.C.A. § 1112 and 38 C.F.R. 
§§ 3.307, 3.309.  Although the veteran has given examiners a 
history of low back problems since service, the record does 
not include medical evidence relating the veteran's low back 
disability or right knee disability to service.  The Board 
again notes that the veteran, as a layperson is not competent 
to opine on medical matters such as date of onset or 
diagnosis, nor is he competent to relate a disorder to a 
given cause.  See Espiritu, 2 Vet. App. at 494-95; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  His statements are not, 
therefore, probative of a nexus between any current back or 
right knee disability and any claimed injury or other 
incident of service.  The Board further notes that an 
additional physical examination at this time is not necessary 
in view of the absence of any back or right leg complaints or 
findings in service and as the examination for separation 
from service showed the back and right leg to be normal.  The 
veteran's current back and right leg complaints were not 
shown until many years after service.  The Board concludes 
there is no competent medical evidence that the veteran's 
current low back disability or right knee disability is 
service related.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (veteran required to show some causal connection 
between his disability and his military service; disability 
alone is not enough).  

In summary, the probative evidence does not show a low back, 
right knee or right leg disease or injury in service, on 
examination at separation or for many years there after.  In 
addition, the evidence does not show any connection between 
the current disabilities and any claimed incidents of service 
origin.  The Board has determined, therefore, that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for low back disability and 
entitlement to service connection for right knee disability, 
claimed as right leg disability.  

PTSD

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2002).  

In this case, VA medical records contain diagnoses of PTSD.  
Outpatient records show that in February 2000, the veteran 
was evaluated by a VA psychiatrist who noted that the veteran 
reported that while in the Navy he handled a lot of dead 
bodies and body bags, which the psychiatrist stated served as 
the veteran's major stressors for PTSD.  Under Axis IV the 
psychiatrist entered "Stressors:  military combat duty in VN 
waters."  At a VA examination for PTSD in April 2001, the 
veteran reported that he served on the USS Ozbourn in Vietnam 
for a 12-month tour.  He described two incidents that 
occurred while on board ship.  One was that he was 
responsible for helping to transfer the dead from another 
ship that was on the coast of Vietnam.  He would bring the 
bags aboard that contained the casualties and helped to hang 
them under the deck of the ship.  He would go down and see 
the bodies and hear air escaping from their lungs when the 
waves hit the ship.  A second reported stressor involved the 
veteran rescuing two bodies from the ocean.  These were men 
who had fallen overboard from Navy ships.  He felt the sight 
of these bodies traumatized him.  The Axis I diagnosis 
included PTSD, and the entry for Axis IV was "unemployment 
and also war zone experiences."  

The Board notes that a diagnosis of PTSD, related to service, 
based on an examination that relied upon an unverified 
history, is inadequate.  West v. Brown, 7 Vet. App. 70, 77 
(1994).  It must therefore be determined whether there exists 
a stressor that has been verified from official sources or if 
there is credible supporting evidence from another source 
that a stressor claimed by the veteran occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f).  If, however, the VA determines 
that the veteran did not engage in combat with the enemy or 
that he did engage in combat but the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  38 C.F.R. § 3.304(f).  The Court has stated 
that if the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.  Fossie v. West, 12 Vet. App. 1, 6 (1998) citing 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran's service personnel records do not show that he 
received medals or decorations that verify combat.  
Furthermore, the veteran testified at the January 2003 Board 
hearing that his stressors are his exposure to dead bodies 
being transported on his ship and witnessing a body being 
retrieved from the water while in port in Long Beach, and 
these were essentially the stressors he reported to VA 
examiners.  Although VA examiners have listed "military 
combat duty in VN waters" and "war zone experiences" as 
Axis IV entries in their reports, the veteran has not alleged 
that his stressors are directly related to combat, nor that 
he actually participated in combat with the enemy.  In this 
regard, the VA General Counsel has stated that 38 U.S.C.A. 
§ 1154 requires that the veteran actually participated in 
combat with the enemy and would not apply to veterans who 
served in a general "combat area" or "combat zone" but did 
not themselves engage in combat with the enemy.  See 
VAOPGCPREC 12-99.  As there is no evidence that the veteran 
engaged in combat and the veteran does not allege combat 
stressors, entitlement to service connection for PTSD in this 
case will require credible supporting evidence that claimed 
in-service stressors actually occurred.  38 C.F.R. 
§ 3.304(f).  

The veteran has testified that his stressors were being 
around bodies of deceased military personnel aboard the USS 
Ozbourn for transport.  He testified that he was exposed to 
the bodies because they were stored in refrigerated spaces 
and it was part of his job as an engineer to take readings in 
those spaces.  He also testified that when the USS Ozbourn 
returned to Long Beach, the body of a sailor from another 
ship was spotted in the water, and he witnessed the retrieval 
of the body onto his ship.  He testified that he thought this 
was in the beginning of 1970.  

The veteran's service records establish that he served aboard 
the USS Ozbourn (DD-846) from September 1968 to June 1969 and 
the USS Isle Royale (AD-29) from June 1969 to September 1970.  
While the veteran has asserted that he was exposed to dead 
bodies stored in a refrigerated space on the USS Ozbourn at 
sea and saw a body retrieved from the water while in port in 
Long Beach, he has not provided any evidence of such events, 
nor has he provided sufficient evidence to allow these 
stressors to be verified.  In this regard, the Board notes 
that the veteran's statements about these experiences are 
vague and have varied over time and that he has not 
identified a time frame for the alleged events that might 
allow verification by searching ships' records.  Further, 
though provided the opportunity to do so, the veteran has 
presented absolutely no evidence that tends to corroborate 
his testimony.  The Board acknowledges that the Court in 
Pentecost v. Principi, 16 Vet. App. 124 (2002) held that 
corroboration of every detail of a claimed stressor is not 
required; in this case, however, the veteran has provided no 
credible supporting evidence that the claimed in-service 
stressors occurred.  

After a careful review of the evidence, the Board must 
conclude that a claimed stressor has not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection for PTSD therefore does not meet the 
requirements of 38 C.F.R. § 3.304(f).  While the question of 
whether a proven stressor is sufficient to support a 
diagnosis of PTSD is a medical question, the question of 
whether an alleged stressor actually occurred is a question 
for VA adjudicators, Cohen, and the matter of whether there 
is credible supporting evidence of a veteran's account of a 
stressor is a question of fact and credibility to be 
determined by the Board.  The lack of any credible supporting 
evidence of a claimed stressor is the determinative factor in 
this case.  As the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for left leg disability is 
denied.  

Entitlement to service connection for right knee disability, 
claimed as right leg disability, is denied.  

Entitlement to service connection for low back disability is 
denied.  

Entitlement to service connection for PTSD is denied.  


	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

